Citation Nr: 1043333	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  05-37 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a depressive disorder.

4.  Entitlement to service connection for a cognitive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1962 to 
February 1964, and for an additional 1 year, 10 months, and 4 
days.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, 
inter alia, denied the Veteran's May 2004 claim for service 
connection for bilateral hearing loss.  This appeal also comes to 
the Board from a January 2008 rating decision of the VA RO in 
Columbia, South Carolina, which denied the Veteran's January 2007 
claim for service connection for PTSD.  This appeal also comes to 
the Board from a March 2009 rating decision of the VA RO in San 
Diego, California, which, inter alia, denied the Veteran's 
November 2008 claim for service connection for a depressive 
disorder and a cognitive disorder.  The claims file was 
subsequently returned to the RO in Montgomery, Alabama.

In September 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO (Video Conference 
hearing).  A copy of this transcript is associated with the 
record.

The Board considers the Veteran's claim for service connection 
for PTSD as encompassing all psychiatric disorders with which the 
Veteran has been diagnosed, pursuant to the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the 
scope of a mental health disability claim includes any mental 
health disability that could reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has provided competent and credible evidence of 
an in-service stressor, supporting a current diagnosis of PTSD.

2.  There is competent and credible evidence of a nexus between 
the Veteran's in-service stressor and his current diagnosis of 
PTSD.

3.  On September 29, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from the 
Veteran that he was withdrawing his claim for service connection 
for a depressive disorder.

4.  On September 29, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from the 
Veteran that he was withdrawing his claim for service connection 
for a cognitive disorder.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, PTSD 
was caused by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).

2.  The criteria are met for withdrawal of the claim for service 
connection for a depressive disorder.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).

3.  The criteria are met for withdrawal of the claim for service 
connection for a cognitive disorder.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Letters dated June 2004, August 2004, November 2004, January 
2005, April 2007, and December 2008, provided to the Veteran 
before the April 2005 rating decision, the January 2008 rating 
decision, and the March 2009 rating decision, respectively, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159, since they informed the Veteran of what evidence 
was needed to establish his claims, what VA would do and had 
done, and what evidence he should provide.  The letters also 
informed the Veteran that it was his responsibility to help VA 
obtain medical evidence or other non-government records necessary 
to support his claims.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in April 2007 and December 2008.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service personnel records, service 
treatment records, VA treatment records, and available private 
treatment records have been obtained.  The Veteran has not 
reported that he is in receipt of Social Security Administration 
(SSA) benefits.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for PTSD

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service connection 
for PTSD requires a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  See 
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

Specifically, to establish entitlement to service connection for 
PTSD, the Veteran must submit "...medical evidence diagnosing 
the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred."  38 C.F.R. § 3.304(f).  In order for a 
stressor to be sufficient to cause PTSD, (1) the Veteran must 
have been exposed to a traumatic event in which he experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others; and (2) the 
Veteran's response must have involved intense fear, helplessness, 
or horror.  See 38 C.F.R. 
§ 3.304(f); Cohen, supra.

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of 
the mental health profession's adoption of the DSM-IV as well as 
its more liberalizing standards to establish a diagnosis of PTSD.  
The Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).   

Just because, however, a physician or other health professional 
accepted an appellant's description of his military experiences 
as credible and diagnosed him as suffering from PTSD does not 
mean the Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Veteran's service treatment records show that the Veteran 
checked boxes indicating he did not have, and had never had, 
"frequent or terrifying nightmares," "depression or excessive 
worry," or "nervous trouble of any sort" in his Reports of 
Medical History dated April 1960, October 1960, December 1961, 
and December 1963.  In his Reports of Medical Examination dated 
April 1960, September 1960, December 1961, and December 1963, a 
clinician found that the Veteran was psychiatrically normal on 
clinical evaluation.
	
In a January 8, 1963 service treatment record, a clinician wrote 
that the Veteran "went swimming in Rhine River in track accident 
in which 3 men were killed today - feels terrible - headache - 
HEENT [head, eyes, ears, nose and throat], Chest negative."

In a January 10, 1963 service treatment record, a clinician wrote 
that the Veteran "was involved in an accident at river crossing 
when the track [illegible] + 3 of them died.  [The Veteran] today 
complains of headache."

The Veteran has also submitted a copy of an Associated Press (AP) 
article dated January 9-no year is listed-entitled "Lipscomb 
Soldier Escapes Death."  The article states that "The U.S. Army 
today identified five American soldiers who escaped death Tuesday 
[January 8, 1963 was a Tuesday] in a training accident while 
crossing the Rhine River in an armored personnel carrier.  Three 
others drowned.  Those who escaped included [the Veteran]."

After service, the Veteran sought treatment for depression in 
September 1992.  His private clinician, D. Griffin, M.A., 
diagnosed the Veteran with depressive disorder NOS (not otherwise 
specified).  His report did not include the Veteran's description 
of his stressor, or the clinician's etiological opinion.  In 
December 1992, a private psychiatrist, D.P. Fumis, MD, also 
diagnosed the Veteran with depressive disorder NOS.

The Veteran sought VA treatment for his psychiatric condition in 
April 2006.  The Veteran reported that the Armored Personnel 
Carrier (APC) on which he was serving had drowned in a river in 
Germany, leading to fatalities.  The clinician recorded that the 
Veteran reported that 11 people had served on the APC, and 11 
people had died, although this appears to be an error because the 
Veteran identified himself as one of the 11 people aboard the 
APC.  The Veteran further reported that he was having nightmares 
about the APC drowning.  The clinician diagnosed the Veteran with 
insomnia. 

In March 2007, the Veteran told a VA clinician that he had nearly 
drowned in the Rhine River when his APC sunk in the river that it 
was attempting to cross.  The Veteran recalled having lost 
consciousness while drowning, and awakening on a beach without 
knowing how he got there.  The Veteran stated that 3 people had 
been killed, and that the Army had denied that the incident 
occurred.  He stated that he now has nightmares and flashbacks of 
the incident.  The clinician diagnosed him with vascular dementia 
and depression, and ruled out (R/O) PTSD.

In his May 2007 stressor statement, the Veteran wrote that during 
his service on January 9, 1923-presumably, typographic errors 
which should be corrected to January 8, 1963-"We were 
attempting a river crossing in a M113 APC.  I was driving the 
APC.  We started taking on water.  The APC sank, killing 3 of my 
buddies.  I was pulled out of the water and put into isolation.  
I was not allowed to speak to anyone, [and] I was given no 
counseling nor any type of help concerning this.  I still think 
about that accident almost everyday."

A VA clinician noted in December 2007 that the Veteran again 
described an event in service involving his APC in which he was 
nearly killed and several of his buddies were killed.  The 
Veteran stated that he was never given an opportunity to discuss 
or process his trauma, and that it has plagued him through the 
years.  The VA clinician noted that the Veteran was tearful and 
quite distraught while discussing this incident.  The clinician 
diagnosed him with vascular dementia and depression, and ruled 
out (R/O) PTSD.

The Veteran further described his in-service stressor to a VA 
clinician in January 2008.  He recalled that his commanding 
officer had overruled a mechanic who had stated that his APC 
should not cross the river, and that the APC had flipped over in 
the river, causing water to rush into the APC and the Veteran to 
lose consciousness.  The VA clinician found that the Veteran 
appeared to meet the full DSM-IV criteria for PTSD, but that more 
testing was needed in light of his vascular dementia.

In February 2008, a VA clinician diagnosed the Veteran with 
chronic and moderately-severe PTSD and depression NOS, and ruled 
out dementia.  He assigned the Veteran a Global Assessment of 
Functioning (GAF) score of 45.

In March 2008, the Veteran told a VA clinician that his recent 
memory functioning was poor, but his long-term memory functioning 
was relatively intact.  The VA clinician noted that the Veteran 
was "fixated" on a situation from his time in service when two 
men were killed on a ship, and the Army covered it up.  The 
Veteran noted that he had not been taking his psychiatric 
medication.  The VA clinician diagnosed him with chronic PTSD, 
depressive disorder NOS, and vascular dementia with depressed 
mood.

The Veteran told his treating VA clinician in July 2008 that the 
current year was in the 1980's.

The Veteran attended a VA support group in October 2008, and 
described to the group his stressor in which an APC tipped over 
and sunk in the Rhine River, drowning some of his fellow 
crewmembers.  The VA clinician diagnosed the Veteran with chronic 
PTSD and depression NOS.

In December 2008, a VA clinician and PTSD Clinical Team 
Coordinator wrote a letter in which he opined that the Veteran's 
PTSD and Major Depression "have coexisted since his return from 
Germany where he was deployed in 1962/1964."  The clinician 
further opined that the Veteran's PTSD symptoms were being 
exacerbated by learning of the casualties in the war in Iraq.  
The clinician wrote that the Veteran's "level of functioning has 
been marginal for some time as he continues to be clinically 
depressed and experiencing social isolation, intrusive thoughts, 
insomnia, chronic anxiety and flash backs about his traumatic 
accident in the Rheine [sic] river [where] 3 out of 9 crew 
members [drowned] when the APC sank while crossing the river.  
[The Veteran] was part of [its] crew and one of five 
surviv[ors]."

In April 2009, the Veteran's fellow servicemember, E.R.S., wrote 
a letter in support of the Veteran's recollection of the stressor 
incident.  He wrote that "I was an A.P.C. driver while in Worms, 
Germany.  One day our training exercise was to cross the Rhine 
River in our armored personnel carrier.  I had pulled my A.P.C. 
close to the water's edge.  I was sitting on top of the carrier 
watching those ahead of me cross the Rhine River.  All at once, I 
saw that A.P.C. that [the Veteran was in] go down.  I saw it as 
it went down and called the Lieutenant and told him what 
happened.  He first thought I was kidding, but then we could see 
heads coming up.  A man by the name of...was drowned along with two 
other men.  We were told that a sand bar had built up and one of 
the tracks on the A.P.C. caught on it and pulled it down.  The 
reason it sank was because they were crossing with the hatches 
open.  This is something that I will never forget."

The Veteran has additional diagnoses of PTSD and depression from 
VA clinicians dated through July 2009, which constitutes his most 
recent VA treatment records.

At his September 2010 hearing before the undersigned Veterans Law 
Judge, the Veteran again described his in-service stressor in 
which his APC drowned in the Rhine River while he and his fellow 
servicemembers were aboard.  Id. at pp. 10-17.  He further 
reported that he continues to have nightmares wherein "I feel 
like I'm drowning again....and I'm trying to get air."  Id. at p. 
17.

Also during the hearing, the Veteran's representative sought to 
clarify the meaning of the Veteran's January 8, 1963 service 
treatment record.  She explained that "I guess [the treating 
clinicians in service] were trying to be cute at the time, where 
[they wrote that the Veteran] went swimming in the Rhine River, 
but you can't swim very much when you're in a truck."  Id. at p. 
25.

The Veteran also alleged a second in-service stressor which he 
had not raised prior to the September 2010 Board hearing.  He 
stated that during a "survival course" training exercise during 
his service in Germany, "there was [sic] people set out there 
planning to catch us and torture us.  I was tortured.  People 
don't believe, but I was tortured....They take a man and strap him 
over a tree, wouldn't touch the ground, and your feet would-and 
you are bent over that tree, and you stay there until you tell 
them what they want you to hear.  See, I see the waterboard is 
nothing."  Id. at p. 32.

Both the Veteran and E.R.S. are competent to observe that he 
experienced the aforementioned stressor in the APC on the Rhine 
River during his service.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) ("Competent lay evidence" is evidence provided by a 
person who has personal knowledge derived from his own senses); 
38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.)  See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).

Furthermore, the Board finds that the Veteran's allegations 
regarding the occurrence of the APC stressor are credible.  
First, the Veteran's statements are generally internally 
consistent; although he has reported different numbers of 
casualties from time to time, his descriptions of the event 
itself have remained consistent, especially in light of his 
diagnosed vascular dementia.  Second, the Board finds that the 
specific mention in the Veteran's service treatment records-
dated January 8, 1963 and January 10, 1963-of his presence at an 
accident at the Rhine River in which three fellow servicemen were 
killed is very highly probative of both the occurrence of the 
stressor, and of the Veteran's presence at the scene.  The in-
service clinicians' notations that the Veteran "feels terrible" 
and had a headache for three days further corroborates the 
Veteran's testimony.  Third, the buddy statement from E.R.S. 
describes both the incident and the Veteran's presence there with 
great clarity.  Fourth, the AP article from the following day 
names the Veteran and further corroborates that he was one of 
five survivors of an APC accident on the Rhine River on the 
Tuesday before January 9.  The Board finds that these records, 
taken together, are amply sufficient to show that the Veteran 
experienced the claimed APC stressor on the Rhine River on 
January 8, 1963.

The Board further finds that there is competent medical evidence 
linking the Veteran's in-service stressor to his current 
diagnoses of PTSD and depression.  First, the Veteran has 
multiple diagnoses of PTSD and depression from his treating VA 
clinicians from February 2008 to July 2009.  Second, as described 
above, a VA PTSD Clinical Team Coordinator opined in December 
2008 that the Veteran's PTSD and depression are attributable to 
the incident in which his APC sank on the Rhine River in service.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the aforementioned VA clinicians are so 
qualified, their medical findings constitute competent medical 
evidence.  The Board further finds that the VA clinicians' 
diagnoses of PTSD from February 2008 to July 2009, following 
additional testing, outweigh the VA clinicians' ruling out PTSD 
prior to February 2008.

Because the Veteran's claim for service connection for PTSD can 
be granted on the basis of the APC incident on the Rhine River, 
the Board need not determine whether the alleged torture which 
the Veteran described for the first time at his September 2010 
Board hearing is credible.

In summary, the Veteran has presented evidence from VA clinicians 
of diagnoses of PTSD and depression.  The Veteran has also 
provided evidence from a VA clinician of a nexus between his PTSD 
and an in-service stressor.  Moreover, the Board finds that the 
Veteran's lay statements regarding that stressor are both 
competent and credible.  Furthermore, the occurrence of his 
claimed stressor on the Rhine River is buttressed by notations in 
his service treatment records, a contemporaneous AP news article, 
and a buddy statement.  Accordingly, service connection for PTSD 
is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




Analysis:  Service Connection for Depressive Disorder and 
Cognitive Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal (VA Form 9 or 
equivalent statement) may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2010).  The Veteran withdrew his appeal as to the issues of 
service connection for depressive disorder and cognitive disorder 
in a letter dated September 29, 2010.  Consequently, the criteria 
are met for withdrawal of those claims.  Accordingly, the Board 
does not have jurisdiction to review those appeals, and they are 
dismissed.


ORDER

Service connection for PTSD is granted.

The appeal of the issue of entitlement to service connection for 
a depressive disorder is dismissed.

The appeal of the issue of entitlement to service connection for 
a cognitive disorder is dismissed.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claim for service connection for bilateral 
hearing loss.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

VA provided the Veteran with an audiological examination in 
December 2004.  The examiner administered an audiogram, and 
diagnosed the Veteran with moderately severe sensorineural 
hearing loss bilaterally.  The examiner provided a negative nexus 
opinion based on the fact that the Veteran's hearing test results 
at induction and separation were within normal limits.

In addition to the hearing test results which were within normal 
limits at induction and separation, the Veteran's service 
treatment records also show that an in-service clinician 
diagnosed him with partial deafness in both ears in December 
1963.  The Board cannot accept the aforementioned medical opinion 
without consideration of the December 1963 in-service diagnosis, 
because it is pertinent to the examiner's rationale described 
above-namely, that the Veteran's current hearing loss was not 
caused by service because his hearing during service was within 
normal limits.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).

It is well established that a VA examiner need not discuss 
individual pieces of evidence with the same precision required of 
the Board.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. 
Brown, 6 Vet. App. 405, 407-408 (1994); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  However, the Board finds that the 
December 1963 diagnosis of partial deafness in service is of 
sufficient importance to warrant its review by the examiner.  
Once VA decides to provide a medical opinion, the opinion must 
(1) be based upon consideration of the Veteran's prior medical 
history, (2) describe the disability in sufficient detail so that 
the Board's "evaluation of the claimed disability will be a fully 
informed one," Ardison v. Brown, 6 Vet. App. 405, 407 (1994) 
(quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and 
(3) "support its conclusions with an analysis that the Board can 
consider and weigh against contrary opinions."  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).

Therefore, on remand, the claims file should be returned to the 
examiner, and the examiner should provide an addendum opinion 
regarding the etiology of the Veteran's bilateral hearing loss, 
in which she takes into account the December 1963 diagnosis of 
bilateral partial deafness.  The examiner should provide an 
opinion as to whether it is at least as likely as not that the 
Veteran's bilateral hearing loss was caused or aggravated by his 
time in service.  The examiner should review the Veteran's claims 
file, and note this review in her report.  The examiner should 
also include a statement as to the effect of the Veteran's 
hearing loss on his occupational functioning and daily 
activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007).  The examiner should provide a rationale for all 
opinion(s) which is consistent with the facts in the Veteran's 
claims file.  If the examiner is unable to provide an opinion, 
she should state the reason(s) why.

If the December 2004 audiological examiner is unavailable, then 
the claims file, including this opinion, should be sent to 
another audiologist, who should provide the answers to the 
questions listed above.  A new audiological examination should 
only be conducted if deemed necessary by the audiologist.

Additionally, the Court issued a decision in the appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective date 
of an award.  The Veteran should be provided with notice of the 
type of evidence necessary to establish a disability rating or an 
effective date if service connection is granted with respect to 
his claimed bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, along with a copy 
of this remand, to the December 2004 
audiological examiner.  The examiner should 
provide an addendum opinion regarding the 
etiology of the Veteran's bilateral hearing 
loss, in which she takes into account the 
December 1963 in-service diagnosis of 
bilateral partial deafness.  The examiner 
should provide an opinion as to whether it is 
at least as likely as not that the Veteran's 
bilateral hearing loss was caused or 
aggravated by his time in service.  The 
examiner should review the Veteran's claims 
file, and note this review in her report.  
The examiner should also include a statement 
as to the effect of the Veteran's hearing 
loss on his occupational functioning and 
daily activities.  The examiner should 
provide a rationale for all opinion(s).  If 
the examiner is unable to provide an opinion, 
she should state the reason(s) why.

If the December 2004 audiological examiner is 
unavailable, then the claims file, including 
this opinion, should be sent to another 
audiologist, who should provide the answers 
to the questions listed above.  A new 
audiological examination should only be 
conducted if deemed necessary by the 
audiologist.

2.  After completion of the above, the AOJ 
should readjudicate the claim.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case and afforded an opportunity to respond 
before the case is returned to the Board for 
further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


